Citation Nr: 1129936	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T.T.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.

The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011, and a transcript of the hearing is associated with his claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2008, the Veteran indicated that his bilateral hearing loss and tinnitus had begun in August 1954, and that he had been on sick call.  He stated that he was an infantryman 11B who had basic training for 16 weeks and thereafter went on to truck driving training and duties.  He had been trained in basic training on the M-1 carbine, Browning automatics, 3.5 Bazooka, and hand grenades, with high noise levels from these and driving trucks.  He indicated that he feels that he has severe hearing loss and ringing in his ears due to this.  No relevant service treatment records (STRs) are available, apparently due to the 1973 National Personnel Records Center fire.  

The earliest medical evidence of record of hearing loss and tinnitus is currently dated in January 2009.  However, during the Veteran's hearing before the undersigned in March 2011, he indicated that he had worked in a factory as a metal polisher after service, and had retired from that employment.  During a May 2009 VA examination, he indicated that he was required to wear earplugs at the jobsite, that his employer checked his hearing annually as a work requirement, and that he had retired due to hearing loss and back problems.  This suggests that there may be relevant private and Social Security Administration (SSA) records available.  VA has a duty to assist a claimant in obtaining all available relevant evidence.  38 C.F.R. § 3.159 (2010).  Efforts to obtain the above additional records should be made, followed by another VA examination if any additional relevant medical records are obtained, as a VA examination should be based on the most complete record possible, to accord a claim every consideration based upon an accurate factual history.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain all private medical records of treatment the Veteran has received for hearing loss and tinnitus, including the following:

      a) private audiology examinations in 2011 as reported during his March 2011 testimony; and

      b) all available medical and legal documents pertaining to hearing evaluations and disability retirement with the Veteran's former employer.  See VA examination report dated May 2009 (name of employer being withheld in this remand for privacy purposes).

2.  Clarify whether the Veteran has ever applied for SSA disability benefits (as opposed to age-eligibility benefits) and, if disability records exist, associate all medical and legal documents with the claims folder.  

3.  Following completion of the above, schedule the Veteran for an another VA examination to address the nature and etiology of his current bilateral hearing loss disability and tinnitus disorders.  The claims folder must be made available to the examiner for review.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, including any records obtained as a result of this remand, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's current bilateral hearing loss disability and tinnitus had its onset during active service or is related to any incident of service, including in-service noise exposure as described by the Veteran.

In providing this opinion, the examiner is instructed that the lack of documentary proof of tinnitus or hearing loss during service cannot be used a negative factor given the absence of STRs.  However, the examiner is requested to discuss whether there is any medical reason to accept the lay assertions regarding the onset of tinnitus and decreased hearing acuity during service when viewed against the entire evidentiary record.  Additionally, the examiner is requested to discuss the medical principles relied upon in arriving at a determination.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

4.  After completion of the above, the RO should readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

